DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the paragraph for the finish-forming step, claim 1 recites “…whilst substantially maintaining the target wall thickness…” The term “substantially” renders the claim indefinite since Examiner is unable to ascertain, and the specification does not provide further evidence, as to which degree the target wall thickness must be maintained. In other words, at what point or dimension is the target wall thickness considered to not have been “substantially” maintained?
	Claims 2-8 are thus rejected for their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 103624197 A) in view of Szuba (US 8,230,597 B2).
Examiner notes a machine translated document of Xiong has been provided in the IDS submitted 19 December 2019. All references to pages, columns, lines and reference numerals cited below are in regards to the submitted document.
Regarding claim 1, Xiong teaches method for producing a drum-shaped gear part through a rotational forming ([0002], [0016]), wherein
in a preforming step a rotationally symmetrical workpiece (2) is set into rotation about its center axis and, a stretch-flow forming is carried out ([0016]), wherein a cylindrical circumferential wall with a defined target wall thickness is shaped ([0009]; [0025]; claim 1, step A), and

Xiong does not explicitly disclose that in the preforming step the rotationally symmetrical workpiece has at least one forming roller that at least through axial feeding and passing, stretch-flow forms the rotationally symmetrical workpiece to a wall thickness that is smaller than a basic wall thickness of the workpiece.
Szuba teaches forming a workpiece into a hollow preform cylinder concentric with an axis (Abstract) and further teaches in a preforming step a rotationally symmetrical workpiece (14) has at least one forming roller (30) that at least through axial feeding and passing, stretch-flow forms the rotationally symmetrical workpiece (14) to a wall thickness that is smaller than a basic wall thickness of the workpiece (Fig 1-2; Col 2, Ln 58-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Xiong such that in the preforming step the rotationally symmetrical workpiece has at least one forming roller that at least through axial feeding and passing, stretch-flow forms the rotationally symmetrical workpiece to a wall thickness that is smaller than a basic wall thickness of the workpiece as taught by Szuba. This method of preforming produces little waste while using conventional forming equipment (see Szuba, Col 1, Ln 37-42).
Regarding claim 2, Xiong further teaches as a basic workpiece for the rotationally symmetrical workpiece in the preforming step, a circular blank or a cup-shaped preform is used, in which a hub region is preformed ([0025]).
Regarding claim 3, Xiong further teaches the finish-forming step is carried out in several partial steps in the same workpiece clamping ([0027], [0030]).
Regarding claim 4, Xiong further teaches during the forming of the splined toothing the workpiece (2) is held axially and/or radially in an edge region at the open end lying opposite a radially running hub region (Fig 3).
Regarding claim 8, Xiong further teaches through forming or turning a hub region is weight- or strength-optimized ([0029], [0031]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Szuba as applied to claim 4 above, and further in view of Wodrich et al. (US 5,384,949) hereinafter Wodrich.
Regarding claim 5, Xiong in view of Szuba teach the method of claim 1 as discussed above but do not explicitly disclose an axial holding takes place in a pressure-dependent manner, wherein length or volume tolerances of the workpiece are compensated.
Wodrich teaches a method for manufacturing a rotating workpiece with an annular shell (Abstract) and further teaches the workpiece is axially held in a pressure-dependent manner, wherein length or volume tolerances of the workpiece are compensated (Fig 2; Col 2, Ln 61-68).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Xiong and Szuba such that .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Szuba as applied to claim 1 above, and further in view of Wodrich et al. (US 5,384,949) hereinafter Wodrich.
Regarding claim 6, Xiong and Szuba teach the method of claim 1 as discussed above but do not explicitly disclose during radial profiling the at least one toothed roller is displaced axially or fed radially in at least two steps which are carried out in positions that are axially offset to each other.
Wodrich teaches during radial profiling, the forming roller (14) is displaced axially or fed radially in at least two steps which are carried out in positions that are axially offset to each other (Fig 2; Col 2, Ln 61-68).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Xiong and Szuba such that the at least one toothed roller is displaced axially or fed radially in at least two steps which are carried out in positions that are axially offset to each other as taught by Wodrich to produce a component with more intricate features.
Regarding claim 7, Xiong and Szuba teach the method of claim 1 as discussed above but do not explicitly disclose in an edge region of the workpiece a reinforced region of greater material thickness is designed.
Wodrich further teaches in an edge region of the workpiece a reinforced region of greater material thickness (40) is designed (Fig 3; Col 3, Ln 34-37).
. 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 26 October 2021, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xiong.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726